PER CURIAM.
Damon Nelson appeals his sentence for being a felon in possession of a firearm and possessing with intent to distribute crack, arguing that the district court erred in sentencing him under “mandatory” Guidelines, in light of United States v. Booker, — U.S.-, 125 S.Ct. 738, 160 *703L.Ed.2d 621 (2005). We agree that the district court erred, and presume this prejudiced Nelson. See United States v. Barnett, 398 F.3d 516, 525-30 (6th Cir.2005). Because nothing in the record rebuts this presumption, we vacate Nelson’s sentence and remand for resentencing in Booker. light of